 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 18 MAG 10938         (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                       -against-


           ERIC SANBORN

                                      Defendant.


         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon.




Dated:          30     dayof_D_e_ce_m_b_e_r_ _ _ __,20l2.._
               Poughkeepsie, New York
